Exhibit 10.1

MEMORANDUM OF JOINT RESEARCH AGREEMENT

ON

ZERO PRECIOUS GROUP METAL CATALYST

 

THIS MEMORANDUM, made and entered into as of 1st day of April, 2012 by and
between Honda R&D Co., Ltd., a corporation organized and existing under the laws
of Japan, having its principal place of business located at 3-15-1, Senzui,
Asaka-shi, Saitama, 351-8555, Japan (hereinafter referred to as “Honda R&D”) and
Catalytic Solutions, Inc., a corporation organized and existing under the laws
of California, U.S.A., having its principal place of business located at 1621
Fiske Place, Oxnard, California 93033, U.S.A (hereinafter referred to as “CSI”).

 

WHEREAS, Honda R&D and CSI entered into JOINT RESEARCH AGREEMENT ON ZERO
PRECIOUS GROUP METAL CATALYST dated 8th June, 2010 (the “Agreement”) of which
expiry is March 31, 2012.

 

Honda R&D and CSI agree to make a memorandum of the Agreement as follows.

 

1.      The parties hereto agree to extend the term of the Agreement until March
31, 2014.

 

2.      Save to the extension of the period by the above provision, the terms
and conditions of the Agreement shall remain unchanged and valid.

 

IN WITNESS WHEREOF, the parties have executed this MEMORANDUM by their
duly authorized representatives as of the date first above written.

 

 

Honda R&D Co., Ltd.

 



Catalytic Solutions, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/Fumihiko Nakamura

 

By:

/s/S.J. Golden

 

Fumihiko Nakamura

 

 

Stephen J. Golden

 

 

 

 

 

Title:

Operating Officer

 

Title:

CTO

 

General Manager,

     

 

Administration Division

 

 

 

 

 

 

 

 

Date:

2012-03-29

 

Date:

2012-04-11

 



1

 

--------------------------------------------------------------------------------

 

 

 

JOINT RESEARCH AGREEMENT

ON

ZERO PRECIOUS GROUP METAL CATALYST

 

 

THIS Agreement (“Agreement”), made and entered into on 8th day of June, 2010
between Honda R&D Co., Ltd., a corporation organized and existing under the laws
of Japan, having its principal place of business at 3-15-1, Sansui, Asaka-shi,
Saitama 351-8555 Japan (hereinafter referred to as “Honda R&D”) and Catalytic
Solutions, Inc a corporation organized and existing under the laws of
California, having its principal place of business located at 4567 Telephone
Road, Suite 206 Ventura, California 93003, USA (hereinafter referred to
as “CSI”) .

 

WITNESSETH:

 

WHEREAS, Honda R&D is engaged in, among other businesses, research
and development of motorcycles;

WHEREAS, Honda Motor Co., Ltd; a parent company of Honda R&D
(2-1-1 Minami-Aoyama, Minato-ku, Tokyo 107-8556 Japan, hereinafter referred to
as the “Honda Motor”), is engaged in, among other businesses, manufacture, sell
and distribute the motorcycles and other products designed by Honda R&D, and it
owns all the intellectual property gained by Honda R&D;

WHEREAS, CSI is in the business of, among other things, designing, developing,
manufacturing and selling of the catalyst technology;

WHEREAS, Honda R&D and CSI wishes to conduct advanced research development of
the zero precious group metal catalyst to be applied to Honda
Motor's motorcycles (hereinafter referred as to “Purpose”) under the terms and
conditions hereinafter set forth; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

Article 1. Definitions

 

Except where the context otherwise indicates or requires, wherever used in this
Agreement, the following terms shall have only the meanings as defined in this
Article.

 

1.1   The term "Product” shall mean the zero precious group metal catalyst
compatible with emission regulation for 2010 and thereafter, as suitable for the
use in motorcycle.

 

1.2   The term "Program" shall mean to research and develop the Product.

 

 

2

--------------------------------------------------------------------------------

 

 

Article 2. Schedule and Responsibilities

 

2.1   Honda R&D and CSI shall confirm the intellectual property which exist in
the Product before the Program starts. CSI shall purchase the commercially
produced catalysts applied in Honda Motor's motorcycles and designated by Honda
R&D and propose the specification which satisfy Honda R&D's require
specification by providing Honda R&D with the Product samples. Honda R&D
evaluates and confirms the performance of such Product samples. The
specification proposed by CSI with first supply sample and performance confirmed
by Honda R&D at this time of evaluation shall be referred to as the “Existing
IP”. For the avoidance of the doubt, the specification modified based
on Honda R&D's feedback shall be deemed and treated as Result defined in
Article7. 

                               

2.2   Each party hereto shall perform the Program in accordance with the
responsibilities (which roughly specified in Article 2.3) and the schedule
(which roughly specified in Exhibit)
separately agreed to by mutual consultation from time to time.

 

2.3   Unless otherwise agreed between the parties in writing, the parties hereto
shall, in principle allocate their responsibilities regarding the Program as
follows.

 

•   CSI’s responsibility;

CSI shall improve and modify the Product samples in accordance with the
Honda R&D's instruction and supply improved Product sample to Honda R&D.

 

• Honda R&D's responsibility;

Honda R&D shall conduct the both stand alone-test and on-board test of
the improved Product sample and validate the performance stability and cost
competitiveness and extract the issue of mass production.

 

2.4   Both parties shall recognize that the target performance shall be modified
during the course of the Program according to the introduction situation of
emission regulation of each country, development status of competitors and
another reason whatsoever, and both parties shall agree to continue the research
and development for such new
target performance unless otherwise there is a reasonable  reason.

 

2.5   The details of schedule and allocation of responsibilities specified in
this Agreement shall  be attached as Exhibit hereto, and subject to
modifications or additions which shall be from time to time agreed upon in
writing between the parties hereto.



 

Article 3. Exchange of Information

 

3.1   Subject to the provisions of Article 6 hereof, each party hereto shall
disclose to the other party such technical information and materials which such
party possesses in connection with the Product as deemed necessary and useful to
facilitate the performance of the Program; provided, however, either party shall
not be required to disclose such information or material whose disclosure is
prohibited under a contract between such party and a third party.

 

3

--------------------------------------------------------------------------------

 

 

3.2   Each party shall keep the other party informed of the development,
progress and current status of the Program.

 

Article 4. Expenses for Technical Development

 

Each party shall bear its own expenses in connection with the performance of
the responsibilities allocated under the provisions of Article 2 hereof;
provided that in case either party find themselves that they have to bear
disproportionate amount of expenses, such party shall promptly notify the other
party in advance, and supply the other party with a reasonable detailed
description of such expenses, and the parties hereto shall endeavor forthwith to
reach agreement upon an equitable basis of apportionment.

 

Article 5. Confidentiality



5.1   Each party hereto shall treat as confidential the fact of the execution of
this Agreement, all information of a confidential nature (including, but not
limited to, records, documents and other materials, and trade secrets and
samples and prototypes) which may become known to or provided to either of them
from the other (hereinafter referred to as “Confidential Information”).All
Confidential Information disclosed under this Agreement shall, if it is in
tangible or an electronic form, be clearly identified as being Confidential
Information by an appropriate and conspicuous mark. If in an intangible form, it
shall be identified as being Confidential Information at the time of
disclosure and shall be confirmed as such in writing by the disclosing party to
the receiving party within thirty (30) days of such disclosure. No party hereto
shall reveal any Confidential Information to any third party (without prior
written consent of disclosing party),
and such Confidential Information shall be used only for the purposes for the
Program.

 

5.2   The provisions of this Article 6 do not apply to Confidential Information
which:

(1) falls legally into the public domain; or

(2) was already properly in the possession of the party concerned prior to it
being communicated to such party; or

(3) is lawfully received by the disclosing party from a third party which to
the receiving party's knowledge lawfully acquired the same from another and is
not in breach of any confidentiality obligation owed to another; or

(4) is disclosed by the disclosing party to a
third party without any restrictions on the third party’s right to disclose it
to others; or

(5)
is authorized in writing by the disclosing party to be released from the confidentiality
and restricted-use obligations hereinabove described; or

(6)
was independently developed for the receiving party by an employee thereof who had no
knowledge of and /or access to Confidential Information.

 

5.3   The  parties hereto shall procure that all officers and employees of
either of the parties to whom  information of  a  confidential  nature  received
 from  the other party  or related  to the other party is disclosed  shall  keep
such  information  confidential.

 

 

4

--------------------------------------------------------------------------------

 

 

5.4   It is expressly understood that Honda R&D shall be entitled to disclose
information of a confidential nature received from CSI to Honda Motor to the
extent necessary in connection with the performance of the Program under this
Agreement; provided, however, that Honda R&D shall cause Honda Motor to keep
confidential such information.

 

5.5   All Confidential Information in tangible form including copies, will be
destroyed or returned to the disclosing party promptly upon written request and
will not thereafter be retained in any form by receiving party. All Confidential
Information will also be deleted from receiving party's computer system to the
greatest extent reasonably possible.


 

5.6   The obligations of the parties under this Paragraph shall remain in force
until the relevant Confidential Information becomes public knowledge.

 

Article 6.   Intellectual Property



6.1   The ownership of the intellectual property right of the invention which is
conceived or developed through this Program shall be determined as follows. For
clarification of the ownership of such intellectual property, each party shall
notify the other party with reasonable documents before application or any other
procedures for registration. In this regard, all the right of Existing IP shall
belong to CSI.



6.2   Any invention made solely by an officer(s) or employee(s) of one of the
parties hereto without owing to any Confidential Information received from the
other party shall be the sole property of the party who shall retain full
ownership of any patent, utility model or other intellectual property rights
thereon.



6.3   Unless otherwise agreed, any invention made jointly by an officer(s) or
employee(s) of both parties hereto shall be jointly owned by Honda R&D and CSI
and shall retain full ownership of any patent, utility model or other
intellectual property rights thereon.


 

6.4   It is expressly agreed that Honda R&D shall be entitled to assign or
license to Honda Motor its rights to the invention made during the performance
of the Program hereunder.

 

 

Article 7. Result of the Program

 

7.1   Both parties from time to time or at the end of the Agreement shall
discuss and specify all the result gained during the course of the Program
including intellectual property right specified in Article 6 (hereinafter
referred to as the "Result") and determine the ownership of such result. At this
time, both parties shall decide the ownership of such  result based according to
Article 6.2 and 6.3 above. Any new technical information created or found based
on the Existing IP specified in Article2.2 shall be deemed as new result of this
Program even if it is a combination of exiting technical information.

 

7.2   CSI recognizes and agrees that Honda R&D may use the result to product
including but not limited to automobiles and power products in addition to
motorcycles.

 

5

--------------------------------------------------------------------------------

 

 

Article 8. Further Development and commercialization

 

8.1   It is hereby expressly understood by executing this Agreement that Honda
R&D or Honda Motor shall not be deemed to have made any commitment of the
procurement or commercialization of the Product or of any product similar to the
Product.

 

8.2   Honda R&D and CSI shall discuss and decide whether to continue the Program
once in every two (2) years or in case it needed, based on the progress of the
Program and other information. Such discussion will be held two (2) months
before or more before the date of termination of this Agreement.

 

8.3   In the event that Honda R&D and CSI decide to continue the further
development based on the above mutual discussion, both parties commence
discussion and negotiations for further research and development in good faith.

 

Article 9. Dispute with Third Parties

 

The parties hereto shall be cooperative with each other and consult in good
faith with each other concerning filing objections or petitions related to a
third party's application for patents or a third party’s patent concerning any
disputes with a third party which are related to the Product or its related
technology.

 

Article 10. Term and Termination

 

10.1 This Agreement shall become effective from the 21 day of August, 2009 and
shall  continue until 31 day of March, 2012.Notwithstanding the foregoing, in
case both  parties agree to carry on the Program based on the discussion
stipulated in Article7.2, this Agreement shall be renewed for successive term
of two (2) years after each term.

 

10.2 Either party may terminate this Agreement for failure of the other party to
fulfill any of its obligations hereunder upon thirty (30) days notice in writing
to the other party of its default or breach; provided, however, that if within
thirty (30) days following such notice the other party shall fulfill its
obligation, this Agreement shall continue in full force and effect as it would
have done had such notice not been given.

 

10.3 Either party may forthwith terminate this Agreement by giving a notice to
the other party, if the other patty becomes bankrupt or insolvent.

 

10.4 Upon termination of this Agreement, as provided herein, or by operation of
law or otherwise, all rights and obligations hereunder shall terminate forthwith
except:

(1) provisions under Article 5 hereof respecting confidentiality of information;

(2) the payment obligation, if any, which has become due prior to termination;

(3) each party’s right to any result made hereunder as provided in Article 6
hereof.

 

6

--------------------------------------------------------------------------------

 

 

10.5 Upon termination of this Agreement, all equipment, tools and all other
materials furnished by one party to the other shall be returned to the former
upon its request or otherwise disposed of in accordance with instructions from
the former party and at its expense, except for losses incident to testing. In
this regard, CSI shall return HES, test manual and specification and other
materials which Honda R&D designates including any copies to Honda R&D. CSI
shall certify that such destruction or return has been fully completed.

 

Article 11. Force Majeure



Any failure of delay in performance hereunder by either party shall be excused
if due to causes or events beyond its responsible control.

 

Article 12. Assignment



Neither party may assign this Agreement without first obtaining a prior
written consent of the other party hereto except to a successor which has
succeeded to substantially all of the business and assets of the assignor to
which the subject matter of this Agreement relates and  which  assumes  in
 writing  the  entire  obligation  of  the  assignor  hereunder.

 

Article 13. Limitation of Liability



Neither party shall be liable for personal injury or property damage caused
by activities under this Agreement except in case of act by gross negligence.

 

Article 14. Governing Law



This Agreement shall be governed by, and construed in accordance with the laws
of Japan.

 

Article 15. Dispute



All disputes which may arise between the parties hereto, out of or in connection
with this Agreement shall be finally settled by arbitration in Tokyo, Japan in
accordance with the Rules of the Japan Commercial Arbitration Association if the
arbitration is requested by CSI; and by arbitration in California, United States
in accordance with the Rules of the Arbitration Institute of the California
Chamber of Commerce if the arbitration is requested by Honda R&D. The
arbitration proceeding shall be conducted in English. The arbitration shall be
conducted by three arbitrators. The award made in such arbitration shall be
final and binding upon the parties.

 

7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have signed their duly authorized
representative as follows.

 

 

Honda R&D Co. Ltd.

 

 

Catalytic Solutions, Inc

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Fumihiko Nakamur

 

 

By:

/s/ S.J. Golden

 

Fumihiko Nakamura

 

 

 

Stephen J. Golden

 

 

 

 

 

 

Title:

Operating Officer

 

 

Title:

Chief Technical Officer

 

General Manager, Administration Divisions

       

 

 

 

 

 

 

Date:

22, Jun, 2010

 

 

Date:

20 June, 2010

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------